Keefe, Judge:
These appeals for review involve twelve reappraise-ments covering importations of strike-on-box matches imported from *559Finland and Latvia during tbe years 1929, 1930, and 1931, and entered at Norfolk under tbe provisions of tbe Tariff Acts of 1922 and 1930. Tbe appraiser advanced tbe value and made findings of dumping duty in conformity witb T. D. 44716 and T. D. 44719. Tbe validity of tbe' appraisements was attacked in tbe court below lipón tbe grounds that the collector failed to designate and tbe appraiser failed to examine sufficient packages as required under tbe provisions of section 499 of tbe Tariff Acts of 1922 and 1930.
Tbe trial court held that tbe mandatory provisions of section 499 and tbe customs regulations prescribed thereunder were not complied witb and that tbe appraisement in each instance was null and void ab initio.
At tbe trial, of this case counsel agreed that tbe reappraisement appeals for review be submitted upon tbe record as made in tbe court below without further argument. No briefs were filed before this court.
From an examination of tbe record and tbe evidence before us we find that tbe collector failed to designate by number tbe particular cases in each lot for examination by tbe appraiser; that the samples were selected upon tbe wharf by customs inspectors who drew 1 sample of 12 boxes of matches from each different brand irrespective of tbe number of cases in each shipment; that there were hundreds of cases of each brand in tbe shipments; and that tbe samples withdrawn failed to conform witb tbe law directing that 1 in 10 cases of each class of merchandise shall be examined for appraisement. Tbe evidence further established that tbe matches in question were not by commercial usage bought and sold by sample.
Tbe questions arising in tbe appeals before us are on all fours witb those arising in tbe cases of New York Match Co., Inc., et al. v. United States, C. D. 255, and United States v. John A. Conkey Co., Reap. Dec. 5235. These cases involved strike-on-box matches, which were designated by tbe collector in similar terms to tbe matches in question and the samples were withdrawn by an inspector at tbe wharf and sent to tbe appraiser for examination, tbe amount withdrawn from tbe shipments corresponding to tbe quantity withdrawn in tbe shipments here in question. In those cases it was held that tbe collector’s designation was illegal; that tbe sampler failed to draw tbe statutory quantity of samples; that there was an absence of a special regulation issued by tbe Secretary of tbe Treasury authorizing an examination of a less proportion of packages than required under tbe first portion of section 499, by reason of merchandise being by commercial usage bought and sold by sample; and that strike-on-box matches were sold by brand rather than by sample. It was concluded by tbe court in tbe foregoing cases that tbe appraisement of tbe merchandise *560was illegal and void ah initio, and the collector was directed to liquidate the entries upon the basis of the entered values in each case.
In view of the evidence before us, and the decisions cited herein, we hereby affirm the judgment of the trial court, adjudging the ap-praisement of the merchandise involved herein as illegal and void ab initio, and hold that the collector should liquidate the entries on the basis of the entered values in each case. It is so ordered.